DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-24 are pending and rejected.
Claim Objections
Claim 2 is objected to because of the following informality:
Regarding Claim 2, Claim 2 is missing a space between the words “claim” and “1”. Examiner acknowledges this error was accidentally created in Applicant’s attempt to fix the previous objection to the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 10-11, 19-21 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitation “wherein the at least one feed groove extends from the at least one opening”. The metes and bounds of this limitation are unclear when the number of the at least one feed groove and the number of the at least one opening are different (i.e., two openings 
Regarding Claim 5, Claim 5 recites the limitation “the at least one feed groove extending from the at least one opening”. The metes and bounds of this limitation are unclear when the number of the at least one feed groove and the number of the at least one opening are different (i.e., two openings and a feed groove). It is unclear whether each feed groove must extend from each opening (i.e., a forked feed groove), or whether only one of the at least one feed grooves must extend from only one of the at least one opening. For the purpose of examination, “the at least one feed groove extending from the at least one opening” is being interpreted as “one of the at least one feed groove extending from one of the at least one opening”.
Regarding Claim 8, Claim 8 recites the limitation “at least one feed groove” on Line 2. It is unclear whether this “at least one feed groove” is the same as “the at least one feed groove” recited in Claims 3 & 7 above, or a separate different “at least one feed groove”. For the purpose of examination, “at least one feed groove” is being interpreted as “the at least one feed groove”.
Regarding Claim 8, Claim 8 recites the limitation “wherein an end of the feed groove… correspond[s] to… the opening” on Lines 3-5. It is unclear whether this feed groove is the same as “the at least one feed groove” recited previously or a separate different feed groove. Similarly, it is unclear whether “the opening” is the same as “the at least one opening” recited previously or a separate different opening. Finally, the metes and bounds of this limitation are unclear when there is more than one feed groove and/or opening. It is unclear whether an end of a first feed groove of the at least one feed groove must correspond to a single opening or multiple different openings of the at least one 
Regarding Claim 8, Claim 8 recites the limitation “a radial position”. The metes and bounds of this limitation are unclear as the term “radial position” has not be defined in relation to other elements (i.e., radial with respect to what). For the purpose of examination, “a radial position” is defined as between the inner end edge and the outer end edge.
Regarding Claim 10, Claim 10 recites the limitation “at least two openings”. It is unclear whether these “at least two openings” are the same as “the at least two openings” previously recited in Claim 9, or different “at least two openings”. For the purpose of examination, “at least two openings” is being interpreted as “the at least two openings”. 
Regarding Claim 11, Claim 11 recites the limitation “one of the two openings”. It is unclear whether these two openings are the same as “the at least two openings” previously recited in Claims 9 & 10 or different “two openings”. For the purpose of examination, “one of the two openings” as “one of the at least of two openings”.
Regarding Claim 19, Claim 19 recites the limitation “the opening”. It is unclear whether this “opening” is the same as the “at least one opening” previously recited in Claim 1, or a separate different opening. For the purpose of examination “the opening” is being interpreted as “the at least one opening”.
Regarding Claim 20, Claim 20 recites the limitation “the opening”. It is unclear whether this “opening” is the same as the “at least one opening” previously recited in Claim 3, or a separate different opening. For the purpose of examination “the opening” is being interpreted as “the at least one opening”.
Regarding Claim 20, Claim 20 recites the limitation “an end of the feed groove”. It is unclear whether this feed groove is the same “at least one feed groove” previously recited in Claim 3, or a separate different feed groove. For the purpose of examination “an end of the feed groove” is being interpreted as “an end of the at least one feed groove”.
Regarding Claim 21, Claim 21 recites the limitation “the opening”. It is unclear whether this “opening” is the same as the “at least one opening” previously recited in Claims 3 & 7, or a separate different opening. For the purpose of examination “the opening” is being interpreted as “the at least one opening”.
Regarding Claim 21, Claim 21 recites the limitation “an edge of the feed groove”. It is unclear whether this feed groove is the same “at least one feed groove” previously recited in Claims 3 & 7, or a separate different feed groove. For the purpose of examination “an edge of the feed groove” is being interpreted as “an edge of the at least one feed groove”.
Regarding Claim 23, Claim 23 recites the limitation “the blade bars blade has a width” on Line 2. There is insufficient antecedent basis for “the blade bars blade” in the Claim. Further, the claim is indefinite as the blade bars having blades has not been positively recited. Finally, there is subject-verb disagreement which renders the claim indefinite. Specifically, it is unclear whether the blade bars blades have a width which increases from one bar to the next, or whether a blade of one of the blade bars has a width which increases from one bar to the next. For the purpose of examination, “the blade bars blade has a width” is being interpreted as “the blade bars have a width which increases from one bar to the next”.
Regarding Claim 23, Claim 23 recites the limitation “a width which increases from one bar to the next in a radial direction toward the outer end edge”. The metes and bounds of this limitation are unclear as the orientation(s) of blade bars has not been previously introduced. It is unclear, for example, how two radially extending blade bars would have different widths in the radial direction. For the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-14, 16-21 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bausman (U.S. 1,329,742).
Regarding Claim 1, Bausman discloses a blade segment (Fig. 2, a reducing disk segment r; Page 3, Lines 38-41) for a refiner for refining fibrous material (Fig. 1, a machine for refining cocoa; Page 3, Lines 1-6 & Page 5, Lines 15-17), the blade segment comprising:
an inner end edge (Annotated Fig. 4, an inner edge 100; Page 3, Lines 113-115) and an outer end edge (Annotated Fig. 4, an outer edge 200; Page 4, Lines 1-4);
a first side edge (Annotated Fig. 4, a first side edge 300; Page 3, Lines 60-65) and a second side edge (Annotated Fig. 4, a second side edge 400; Page. 3, Lines 60-65) opposite to the first side edge (the first side edge 300 is disposed opposite the second side edge 400; see Annotated Fig. 4), the first side edge and the second side edge extending between the inner end edge and the outer end edge (the first edge 300 and the second side edge 400 extend between the inner edge 100 and the outer edge 200; see Annotated Fig. 4);

wherein at least one of the first side edge and the second side edge of the blade segment has portions forming at least one opening (Annotated Fig. 4, a plurality of half holes 10 disposed along both the first side edge 300 and the second side edge 400; Page 3, Lines 52-56) between the front surface and the rear surface (each of the plurality of half holes 10 are disposed between the outer face 600 and the back face 700; see Annotate Fig. 3) that extends from at least one of the first side edge and the second side edge toward the opposite second side edge or first side edge (each of the plurality of half holes 10 extend inwardly toward into the reducing disk segment r; see Annotated Fig. 4) such that the at least one opening extends through the whole thickness of the blade segment (each of the plurality of half holes 10 extend through the whole thickness Δt of the reducing disk segment r; see Annotated Fig. 3).

    PNG
    media_image1.png
    955
    1308
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1468
    1979
    media_image2.png
    Greyscale

Regarding Claim 2, Bausman discloses the blade segment of Claim 1. Bausman further discloses wherein the at least one opening is arranged to extend in a radial direction defined between the inner end edge toward the outer end edge (each of the plurality of half holes 10 are semi-circular and therefore have a diameter extending in a radial direction between the inner edge 100 and the outer edge 200; see Annotated Fig. 4); and
wherein the at least one opening extends in the radial direction a distance less than a length defined by the first side edge or the second side edge (the diameter of each of the plurality of half holes 10 is shorter than a full length of either the first side edge 300 or the second side edge 400; see Annotate Fig. 4) and does not extend to the outer end edge (the diameter of each of the plurality of half holes 10 does not extend to the outer edge 200; see Fig. 2 & Annotated Fig. 4).
Regarding Claim 3, Bausman discloses the blade segment of Claim 1. Bausman further discloses wherein the blade segment portions defining at least one feed groove (Annotated Fig. 4, a plurality of main feed grooves 18 and a plurality of auxiliary feed grooves 19; Page 3, Lines 110-116 & Page 4, Lines 4-7) for feeding material to be refined onto the refining surface of the blade segment (Annotated Fig. 4, the plurality of main feed grooves 18 and the plurality of auxiliary feed grooves 19 feed unrefined cocoa to the reducing surface 500 of the reducing disk segment r; Page 5, Lines 15-35).
Regarding Claim 4, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein one of the at least one feed groove extends from one of the at least one opening (Annotated Fig. 4 & Fig. 6, a first main feed groove 18’ of the plurality of main feed grooves 18 extends from an innermost first-edge half hole 10a1 of the plurality of half holes 10; Page 3, Lines 128-130 & Page 4, Lines 1-3).
Regarding Claim 5, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one opening is on the first side edge (an innermost first-edge half hole 10a1 of the plurality of half holes 10 is disposed on the first side edge 300; see Annotated Fig. 4) and one of the at 
Regarding Claim 6, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein at least one opening is on the second side edge (an innermost second-edge half hole 10a3 of the plurality of half holes 10 is disposed on the second side edge 400; see Annotated Fig. 4).
Regarding Claim 7, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one opening is on the second side edge (an innermost second-edge half hole 10a3 of the plurality of half holes 10 is disposed on the second side edge 400; see Annotated Fig. 4) and the at least one feed groove is arranged on the first side edge (Annotated Fig. 4 & Fig. 6, a first main feed groove 18’ of the plurality of main feed grooves 18 extends from an innermost first-edge half hole 10a1 of the plurality of half holes 10; Page 3, Lines 128-130 & Page 4, Lines 1-3).
Regarding Claim 8, Bausman discloses the blade segment of Claim 7. Bausman further discloses wherein the at least one opening is on the second side edge (the innermost second-edge half hole 10a3 of the plurality of half holes 10 is disposed on the second side edge 400; see Annotated Fig. 4) and one of at least one feed groove extending from the first side edge of the blade segment at least partly toward the second side edge of the blade segment (Annotated Fig. 4 & Fig. 6, the first main feed groove 18’ of the plurality of main feed grooves 18 extends from the innermost first-edge half hole 10a1 of the plurality of half holes 10 toward the second side edge 400; Page 3, Lines 128-130 & Page 4, Lines 1-3) and wherein an end of one of the at least one feed groove at the first side edge is arranged at a radial position corresponding to a radial position of one of the at least one the opening at the second side edge (Annotated Fig. 4, each of the plurality of main feed grooves 18 comprise a plurality of concentric series A-A3 – H-H3 wherein a first concentric section A of a first concentric series A-A3 of the first main 3 of the first concentric series A-A3 of a third main feed groove 18’’’ and therefore an end (i.e., the innermost first-edge half hole 10a1 of the plurality of half holes 10) of the first main feed groove 18’, is disposed at a radial position corresponding to a radial position of the innermost second-edge half hole 10a3 of the plurality of half holes 10; Page 4, Lines 41-65).
Regarding Claim 9, Bausman discloses the blade segment of Claim 1. Bausman further discloses wherein there are at least two openings on at least one of the first side edge and the second side edge (Annotated Fig. 4, a innermost first-edge half hole 10a1 and a medial first-edge half hole 10b1 of the plurality of the half holes 10 are both disposed on the first side edge 300; Page 3, Lines 50-55).
Regarding Claim 12, Bausman discloses the blade segment of Claim 1. Bausman further discloses wherein a shape of the at least one opening is selected from the group consisting of:
a triangle, a rectangle, a semicircle, a square, a parallelogram and a trapezium (each of the plurality of half holes 10 are semi-circular; see Annotated Fig. 4).
Regarding Claim 13, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one feed groove defines a depth, a width, and a running direction (Annotated Fig. 4, each of the plurality of main feed grooves 18 have a width, a depth and run radially outward from the inner edge 100 to the outer edge 200; Page 3, Lines 122-130 & Page 5, Lines 20-26) and at least one of the depth and the width decreases in the running direction (Annotated Fig. 4, the width of each of the main feed grooves 18 decreases from the inner edge 100 to the outer edge 200; Page 3, Lines 128-130 & Page 4, Lines 1-3).
Regarding Claim 14, Bausman discloses the blade segment of Claim 13. Bausman further discloses wherein the at least one feed groove comprises:

a radially outer feed groove (Annotated Fig. 4, a plurality of auxiliary feed grooves 19; Page 4, Lines 4-7) having a depth and a width (Annotated Fig. 4, the plurality of auxiliary feed grooves 19 have a width and a depth; Page 4, Lines 10-11), and wherein at least one of the inner feed groove depth and width is greater than the corresponding outer feed groove depth or width (Fig. 5, the plurality of auxiliary feed grooves 19 are shallower than the plurality of main feed grooves 18; Page 4, Lines 9-10).
Regarding Claim 16, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one feed groove defines a running direction (Annotated Fig. 4, a plurality of auxiliary feed grooves 19 define a running direction; Page 5, Lines 25-30) and is arranged to run obliquely toward the outer end edge (Annotated Fig. 4, the plurality of auxiliary feed grooves 19 are disposed at an acute angle in relation to the outer edge 200; Page 4, Lines 108-111).
Regarding Claim 17, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one feed groove defines a running direction (Annotated Fig. 4, a plurality of auxiliary feed grooves 19 define a running direction; Page 5, Lines 25-30) and is arranged to curve toward the outer end edge (Annotated Fig. 4, the plurality of auxiliary feed grooves 19 are curved eccentrically to the outer edge 200; Page 4, Lines 118-120).
Regarding Claim 18, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one feed groove has a bottom profile of the feed groove (Fig. 6, each of the plurality of main feed grooves 18 have a bottom profile; Page 3, Lines 116-121) and wherein the bottom profile has a shape selected from the group consisting of:
a semicircle, a semi-square, a semi-rectangle, and a triangle (the bottom profile of each of the plurality of main feed grooves 18 is triangular; see Fig. 6).
Regarding Claim 19, Bausman discloses the blade segment of Claim 1. Bausman further discloses wherein the at least one opening has an edge (Annotated Figs. 3 & 4, an innermost second-edge half hole 10a3 of the plurality of half holes 10 comprises a first edge 15a; Page 85-93) below the refining surface (the first edge 15a is below the outer surface 600; see Annotated Fig. 3) and extending from the edge, a bevel which rises toward the refining surface (the first edge 15a is sloped in a back-face to outer-face direction; see Annotated Fig. 3).
Regarding Claim 20, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one opening has a first edge (Annotated Figs. 3 & 4, an innermost second-edge half hole 10a3 of the plurality of half holes 10 comprises a first edge 15a; Page 85-93) below the refining surface (the first edge 15a is below the outer surface 600; see Annotated Fig. 3) and extending from the first edge, a first bevel which rises toward the refining surface (the first edge 15a is sloped in a back-face to outer-face direction; see Annotated Fig. 3), and wherein the at least one opening has a second edge (Annotated Figs. 3 & 4, the innermost second-edge half hole 10a3 of the plurality of half holes 10 comprises a second edge 15b; Page 85-93) below the refining surface (the second edge 15b is below the outer surface 600; see Annotated Fig. 3) and extending from the second edge, a second bevel which rises toward a portion of the refining surface (the second edge 15b is sloped in a back-face to outer-face direction toward a top portion of the outer surface 600; see Annotated Figs. 3 & 4) which forms an end of the at least one feed groove (Annotated Figs. 3 & 4, the top portion of the outer surface 600 forms an end of the a third main feed groove 18’’’ of the plurality of main feed grooves 18; Page 3, Lines 111-114).
Regarding Claim 21, Bausman discloses the blade segment of Claim 7. Bausman further discloses wherein an edge of the at least one opening on the second side edge of the blade segment (Annotated Figs. 3 & 4, an innermost second-edge half hole 10a3 of the plurality of half holes 10 comprises a first edge 15a; Page 85-93) forms a bevel that rises from the rear surface of the blade segment toward the 
Regarding Claim 24, Bausman discloses a refiner for refining fibrous material (Fig. 1, a machine for refining cocoa; Page 3, Lines 1-6 & Page 5, Lines 15-17), having at least two blade segments (Fig. 2, a plurality of reducing disk segments r; Page 3, Lines 38-41), each of the at least two blade segments comprising:
an inner end edge (Annotated Fig. 4, an inner edge 100; Page 3, Lines 113-115) and an outer end edge (Annotated Fig. 4, an outer edge 200; Page 4, Lines 1-4);
a first side edge (Annotated Fig. 4, a first side edge 300; Page 3, Lines 60-65) and a second side edge (Annotated Fig. 4, a second side edge 400; Page. 3, Lines 60-65) opposite to the first side edge (the first side edge 300 is disposed opposite the second side edge 400; see Annotated Fig. 4), the first side edge and the second side edge extending between the inner end edge and the outer end edge (the first edge 300 and the second side edge 400 extend between the inner edge 100 and the outer edge 200; see Annotated Fig. 4);
wherein the blade segment has a refining surface (Annotated Fig. 3, a reducing surface 500; Page 3, Lines 14-16) comprising blade bars (Annotated Fig. 4, a plurality of walls 23; Page 5, Lines 6-8) and blade grooves (Annotated Fig. 4, a plurality of pockets 20; Page 4, Lines 38-40) therebetween forming a front surface of the blade segment (Annotated Fig. 3, an outer face 600; Page 3, Lines 118-120), and a rear surface opposite the front surface (a back face 700; see Annotated Fig. 3) wherein a 
wherein the rear surface is arranged to mount to the refiner (Annotated Fig. 3, the back face 700 is mounted to a backing plate a and the backing plate a is connected to the machine for refining cocoa; Page 3, Lines 6-11 & Lines 70-75);
wherein at least one of the first side edge and the second side edge of the blade segment has portions forming at least one opening (Annotated Fig. 4, a plurality of half holes 10 disposed along both the first side edge 300 and the second side edge 400; Page 3, Lines 52-56) between the front surface and the rear surface (each of the plurality of half holes 10 are disposed between the outer face 600 and the back face 700; see Annotate Fig. 3) that extends from at least one of the first side edge and the second side edge toward the opposite second side edge or first side edge (each of the plurality of half holes 10 extend inwardly toward into the reducing disk segment r; see Annotated Fig. 4) such that the at least one opening extends through the whole thickness of the blade segment (each of the plurality of half holes 10 extend through the whole thickness Δt of the reducing disk segment r; see Annotated Fig. 3); and
wherein when the at least two blade segments are assembled with the first side edge of one of the at least two blade segments abutting the second side edge of the other of the at least two blade segments (Annotated Fig. 4, the second side edge 200 of a first reducing disk segment r of the plurality of reducing disk segments r abuts a first side edge (not labeled) of a second reducing disk segment r of the plurality reducing disk segments r; Page 3, Lines 60-65), the at least one opening of one of the at least two blade segment which extends through the whole thickness of the blade segment is located between the abutted at least two blade segments (Annotate Fig. 4, a plurality of half holes 10 disposed on the second side edge 200 of the first reducing plate segment r mate with respective half holes of a plurality of half holes (not labeled) disposed on the first side edge (not labeled) of the second reducing .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (U.S. 2,035,994).
Regarding Claim 10, Bausman discloses the blade segment of Claim 9. Bausman fails to explicitly disclose wherein the at least two openings are of different sizes.
However, Sutherland, in the art of refining, teaches a blade segment (Fig. 10, a working face 27a of a rotor; Page 4, Col. 1, Lines 5-6) comprising:
an inner end edge (Fig. 10, an inner side 64a; Page 4, Col. 2, Lines 25-27);
an outer end edge (an outer side disposed opposite the inner side 64a; see Fig. 10);
at least two openings (Fig. 10, openings of redistribution grooves 84, 85 & 86; Page 5, Col. 2, Lines 43-45) between the inner end edge and the outer end edge (the openings of redistribution grooves 84, 85 & 86 are between the inner side 64a and the outer side; see Fig. 10); and

The advantage of the variously sized openings is to assure sufficient reduction of the fibrous particles (Sutherland; Page 2, Col. 2, Lines 47-51).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the openings as disclosed by Bausman, to be openings of various sizes as taught by Sutherland, to assure sufficient reduction of the fibrous particles (Sutherland; Page 2, Col. 2, Lines 47-51).
Regarding Claim 11, Bausman, as previously modified by Sutherland, discloses the blade segment of Claim 10. Sutherland further teaches wherein one of the at least two openings is larger and closer to the inner end edge (the opening of the innermost redistribution groove 84 is wider than the opening of the outermost redistribution groove 86; see Fig. 9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bausman (U.S. 1,329,742) in view of Sjostrom et al. (hereinafter "Sjostrom") (US 2013/0306770).
Regarding Claim 15, Bausman discloses the blade segment of Claim 3. Bausman further discloses wherein the at least one feed groove is arranged to cross the blade grooves at an angle (Annotated Fig. 4, the plurality of pockets 20 and therefore the plurality of walls 23 are disposed at an acute angle in relation to the plurality of main feed grooves 18; Page 4, Lines 104-112).
Bausman fails to explicitly disclose wherein the angle is 45-135 degrees.
However, Sjostrom, in the art of refiners, teaches a blade segment for a refiner (Fig. 8, a blade element 12; [0071]) comprising:
a plurality of blade grooves (Fig. 8, blade grooves 18; [0071]);
at least one feed groove (Fig. 8, a feed groove 15; [0084]); and

The advantage of the 50° angle is to accelerate movement of fibrous material (Sjostrom; [0072]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to set the acute angle between the at least one feed groove and the plurality of blade grooves as disclosed by Bausman, to be the 50 taught by Sjostrom, to accelerate movement of .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bausman (U.S. 1,329,742) in view of Antensteiner (US 2004/0149844).
Regarding Claim 22, Bausman discloses the blade segment of Claim 1. Bausman fails to explicitly disclose wherein a width of the blade bars is arranged to increase in a running direction toward the outer end edge of the blade segment.
However, Antensteiner, in the art of refiners, teaches a blade segment (Fig. 10, a plate segment 94; [0052]) comprising:
a plurality of blade bars (Fig. 10, a plurality of blade bars; [0052]); and
wherein a width of the blade bars is arranged to increase in a running direction toward an outer end edge of the blade segment (Fig. 10, widths of the plurality of blade bars increase with increasing radius; [0052]).
The advantage of the increas is to provide a stapling effect and a retarding effect whereby the material is retained in the refining zone (Antensteiner; [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the blade bar as disclosed by Bausman, to increase .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bausman (U.S. 1,329,742) in view of Peterson (U.S. 4,039,154).
Regarding Claim 23, Bausman discloses the blade segment of Claim 1. Bausman fails to explicitly disclose wherein a radial direction is defined between the inner end edge toward the outer end edge, and the blade bars have a width which increases from one bar to the next in the radial direction toward the outer end edge.
However, Peterson, in the art of refiners, teaches a blade segment (Fig. 1, a refining element; Col. 3, Lines 50-53) comprising:
an inner end edge (an inner edge; see Fig. 1);
an outer end edge (an outer edge; see Fig. 1);a plurality of blade bars (Fig. 1, a plurality of ridges 8 and 10; Col. 4, Lines 1-4); and
wherein a radial direction is defined between the inner end edge toward the outer end edge (a radial direction is defined between the inner end edge and the outer end edge; see Fig. 1), and the plurality of blade bars have a width which increases from one bar to the next in the radial direction toward the outer end edge (the plurality of ridges 8 are narrower than the plurality of ridges 10; Col. 3, Lines 62-67 & Col. 4, Lines 1-7).
The advantage of the radially increasing ridge width is to improve disintegration efficiency (Peterson; Col. 4, Lines 8-17).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the blade bars as disclosed by Bausman, to radially increase in width as taught by Peterson, to improve disintegration efficiency (Peterson; Col. 4, Lines 8-17).
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed December 16, 2020, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725